Case 1:21-cv-22226-MGC Document 5 Entered on FLSD Docket 07/20/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:21-cv-22226-MGC


 RENATA MEDEIROS, individually and
 on behalf of all others similarly situated,

        Plaintiff,

 v.

 SIMM ASSOCIATES, INC.,
 a Delaware corporation,

        Defendant.
                                                /

                           NOTICE OF SETTLEMENT PENDING
                         AND REQUEST FOR EXTENSION OF TIME

        Plaintiff, Renata Medeiros (“Plaintiff”), hereby files this Notice of Settlement Pending

 and Request for Extension of Time. The parties are in the process of negotiating, drafting,

 finalizing, and executing the applicable settlement documents. Accordingly, Plaintiff requests

 that any deadline for the filing of dismissal documents related to this action be extended by thirty

 (30) days in order to allow the parties sufficient time to finalize settlement.


                                                Respectfully submitted,

                                                /s/ Christopher Legg
                                                Christopher Legg, Esq.
                                                Florida Bar No. 44460
                                                CHRISTOPHER W. LEGG, P.A.
                                                499 E. Palmetto Park Rd., Ste. 228
                                                Boca Raton, Florida 33432
                                                Chris@theconsumerlawyers.com
                                                Office: 954-962-2333
Case 1:21-cv-22226-MGC Document 5 Entered on FLSD Docket 07/20/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 20, 2021, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 is being served this date via U.S. mail and/ or some other authorized manner for those counsel or
 parties, if any, who are not authorized to receive electronically Notices of Electronic Filing.


                                               /s/ Christopher Legg
                                               Christopher W. Legg, Esq.
                                               FL Bar No.: 44460
